Citation Nr: 1633421	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  11-13 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1980 to September 1981, and from November 1985 to July 1989.  

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied service connection for left ankle and low back pain.  The current agency of original jurisdiction (AOJ) is the VA RO in St. Paul, Minnesota.  Claims for service connection for ankle and back disorders were received in September 2008 and March 2009, respectively.  

In July 2015, the Board, in pertinent part, remanded the issues on appeal for additional development.  With respect to the issue of service connection for a low back disorder, the Board is granting service connection for lumbar spine degenerative joint disease and degenerative disc disease, constituting a full grant of the benefit sought on appeal; therefore, any discussion with regard to compliance with the Board's remand instructions with respect to this issue is rendered moot.  With respect to the issue of service connection for a left ankle disorder, pursuant to the Board remand instructions, the AOJ requested additional National Guard records under the Veteran's married and maiden names and medical treatment and personnel records were associated with the claims file.  The Board finds that there has been substantial compliance with the prior Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).   

In March 2015, the Veteran testified at a Board videoconference hearing at the local RO in St. Paul, Minnesota, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran has currently diagnosed lumbar spine degenerative joint disease and degenerative disc disease and left ankle posterior tibialis tendinopathy.

2.  The Veteran sustained in-service lumbar spine and left ankle injuries.

3.  Symptoms of the current lumbar spine disabilities have been continuous since service.

4.  The Veteran's current left ankle posterior tibialis tendinopathy first manifested many years after service separation and is not causally or etiologically related to active service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for lumbar spine degenerative joint disease and degenerative disc disease have been met.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  

2.  The criteria for service connection for left ankle disorder, diagnosed as posterior tibialis tendinopathy, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board is granting service connection for lumbar spine disabilities, constituting a full grant of the benefit sought on appeal with respect to that issue; therefore, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  

With respect to the issue of service connection for a left ankle disorder, in this case, the RO provided notice to the Veteran in November 2008, prior to the initial adjudication of the claim in August 2009.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, National Guard medical treatment and personnel records, VA treatment records, private treatment records, VA examination reports, a copy of the March 2015 Board hearing transcript, and lay statements.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The Veteran was provided with a VA examination (the report of which has been associated with the claims file) in August 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when the adequacy is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).      

At the March 2015 Boarding hearing, the representative contended that the August 2009 VA examination was inadequate because the examiner referenced the Veteran falling from a swimming rope in 1986, when, in fact, service treatment records reflect that the Veteran fell from a horizontal ladder on an obstacle course in January 1987 and was diagnosed with a grade 2 sprain.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant challenging the expertise of a VA physician must "set forth the specific reasons . . . that the expert is not qualified to give an opinion."  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  While the representative contended that the VA examiner incorrectly characterized the nature of the Veteran's in-service left ankle injury, the Board finds that this assertion is not supported by the evidence of record.  The VA examiner specifically detailed that the Veteran "injured her left ankle when she landed funny swinging from a rope" and was treated for a grade 2 ankle sprain.  The VA examiner also detailed that the Veteran reported injuring her left ankle during a march in service.  Despite the contention by the representative that the Veteran was diagnosed with a grade 2 left ankle sprain in January 1987, the service treatment records specifically document that this injury took place in January 1986 after the Veteran "fell off a horizontal ladder."  

The Board finds that the VA examiner's characterization of the injury as falling from a "swinging rope" versus a "horizontal ladder" (which also would be falling from a rope) to be analogous descriptions of the same injury.  Further, the VA examiner accurately details the service treatment records reflecting a grade 2 sprain resulting from the left ankle injury.  The Board finds that the August 2009 VA examiner accurately detailed the Veteran's reported in-service left ankle injuries and was competent and qualified through education, training, and experience to perform an adequate VA examination and offer medical diagnoses, statements, and opinions.  See Cox, 20 Vet. App. 563.     

The Board finds that the August 2009 VA examination report is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history, and provided opinions with supporting rationale as to the etiology of the current left ankle disorder.      

The Veteran testified at a March 2015 Board hearing before the undersigned Veterans Law Judge and a transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of 
(1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran as to the issues on appeal, what was generally required for service connection, and suggested the importance of getting a medical nexus opinion relating the in-service left ankle and low back injuries to any current left ankle or low back disabilities.

At the Board hearing, the Veteran presented evidence of symptoms of the claimed left ankle and low back disorders and testified as to in-service events.  Further, the Veteran was provided VA examinations that provide additional evidence on the question of whether any of the currently diagnosed left ankle or low back disorders are related to the in-service injuries or otherwise related to active service.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) and have not identified any prejudice in the conduct of the Veterans Law Judge.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 
38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Service Connection Laws and Regulations 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with left ankle posterior tibialis tendinopathy, which is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a).  The Veteran has also been diagnosed with lumbar spine degenerative joint disease and degenerative disc disease.  See April 2014 and November 2015 VA examination reports.  Degenerative joint disease is a form of arthritis and qualifies as a "chronic disease" under 38 C.F.R. § 3.309(a).  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012) (degenerative joint disease, "osteoarthritis," and "degenerative arthritis" are interchangeable terms).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of opposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential decision citing medical authority to show that degenerative joint disease is a form of arthritis); Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).  As such, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 
38 C.F.R. § 3.307 apply only to the claim for service connection for a low back disorder and not to the claimed left ankle disorder.  

For a chronic disease such as arthritis, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service Connection for a Low Back Disorder

The Veteran essentially contends that symptoms of back pain began while carrying heavy radios during her second period of active service (1985 to 1989) with symptoms of lower back pain continuing since service separation.  See May 2010 notice of disagreement, October 2012 written statement, March 2015 Board hearing transcript at 14 to 15.

First, the evidence of record demonstrates that the Veteran has current diagnosed low back disabilities.  The April 2014 VA examination report notes a diagnosis of lumbar spine degenerative disc disease.  The November 2015 VA examination report notes a diagnosis of lumbar spine degenerative joint disease and indicates that there is x-ray evidence of degenerative arthritis of the lumbar spine. 

Next, the Board finds that the Veteran experienced in-service symptoms of low back pain.  A March 1988 service treatment record notes that the Veteran reported a 3 week history of intermittent low back pain without specific injury.  An assessment of mechanical low back pain was rendered.  Throughout the course of this appeal and to health care professionals, the Veteran has consistently reported that she started having low back pain after carrying heavy radios during the second period of active service.  Back pain is subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson,	 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Further, in a March 2011 written statement, a former service member who served with the Veteran reported that the Veteran would carry 50 pound radios from the motor pool to their office (approximately 200 meters).  The DD Form 214 from the Veteran's second period of active service reflects that she served as a tactical communications systems operation/mechanic.  The Board finds the Veteran's account of low back pain to be credible and consistent with the places, types, and circumstances of her service.  38 U.S.C.A. § 1154(a) (West 2014).  Based on the above, the Board finds that the Veteran has credibly reported low back symptoms in service because the statements are internally consistent and consistent with the other evidence of record.

The Board further finds that the evidence is at least in equipoise on the question of whether symptoms of the Veteran's low back disabilities have been continuous since service.  The evidence of record demonstrates in-service symptoms of low back pain and the Veteran has consistently reported continued low back pain since service separation.  See e.g., May 2010 notice of disagreement, October 2012 written statement.  

Throughout the course of this appeal, the Veteran has consistently contended that symptoms of a low back disorder began during service and continued to worsen since service separation.  An October 2001 private treatment record notes that the Veteran reported lower back pain for the previous eight to nine years.  Private treatment records dated from July 2003 to February 2005 (during the Veteran's National Guard service) note ongoing treatment for low back pain and a cervical/lumbar muscle strain injury.  An August 2009 VA examination report notes that the Veteran reported that the back pain from carrying heavy radios during service had persisted and progressively worsened.  A June 2015 VA treatment record notes that the Veteran reported back pain during service with a gradual progression since that time.  The Board finds that the Veteran has provided credible statements and testimony as well as accurate lay histories provided to medical personnel that the symptoms of low back pain have been continuous since service.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of his condition).  

The Board finds that the Veteran's reports of low back symptomatology since service separation, in the context of the demonstrated in-service low back symptoms and current diagnoses, are sufficient to place in equipoise the question of whether the current low back disabilities were incurred in service.  Additionally, post-service treatment records demonstrate that the Veteran's low back disorder continued to worsen after service separation.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on continuous post-service low back symptoms, presumptive service connection for lumbar spine degenerative joint disease and degenerative disc disease is warranted under 38 C.F.R. § 3.303(b).  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  While there are negative nexus opinions of record as to whether the low back disabilities were incurred in or caused by service (i.e., addressing the theory of direct service connection), the grant of presumptive service connection renders moot all other theories of service connection.    

Service Connection for a Left Ankle Disorder

The Veteran essentially contends that she injured her left ankle falling on an obstacle course during service with symptoms of left ankle pain continuing since service separation.  The Veteran reported that, when she fell, the left ankle twisted and gave out, but she was required to continue marching for several miles on the injured ankle.  The Veteran contends that the left ankle has continued to give out since the in-service injury  See September 2008 service connection claim, May 2009 written statement, April 2011 substantive appeal (on a VA Form 9), March 2015 Board hearing transcript at 10-13.

First, the evidence of record demonstrates that the Veteran has a current diagnosed left ankle posterior tibialis tendinopathy.  See August 2009 VA examination report.

Next, the Board finds that the Veteran experienced an in-service left ankle injury.  A January 1986 service treatment record notes that the Veteran fell off a horizontal ladder the previous day and injured the ankle.  Tenderness and edema were noted upon physical examination of the left ankle and a diagnosis of a grade 2 sprain was rendered.  The Veteran was placed on crutches for three weeks.

Given the above, the remaining question is whether there is evidence of a link between the current left ankle disability and service.  The Board finds that the weight of the evidence demonstrates that the current left ankle posterior tibialis tendinopathy is not related to active service, to include the in-service left ankle sprain.  

Private and VA treatment records associated with the file do not connect the diagnosed left ankle disability to service.  May 2002 and December 2004 National Guard examination reports note that the Veteran's lower extremities were clinically normal.  On associated reports of medical history, the Veteran denied swollen or painful joints and arthritis.  A July 2015 VA treatment record notes that the Veteran had bilateral ankle pain of unclear etiology.  The treatment record notes a history of an ankle sprain with mild left effusion.  The VA doctor did not attribute the current left ankle pain to the in-service left ankle sprain.

At the August 2009 VA examination, the VA examiner noted that the Veteran injured her left ankle when she landed funny swinging from a rope and was treated for a grade 2 ankle sprain.  The VA examiner also noted that the Veteran reported injuring her left ankle during a march in service.  The Veteran reported medial ankle pain and that the left ankle occasionally gives out.  The VA examiner opined that it is less likely than not that the Veteran's current left ankle posterior tibialis tendinopathy was the same as or related to the in-service left ankle condition.  The VA examiner noted that the majority of ankle sprains heal without any long-term sequelae and opined that there was no reason to suspect that the Veteran's current left ankle pain is directly related to the left ankle treatment during service.  The VA examiner noted that there were no record during service indicating continued treatment or follow-up for any left ankle problems and there was no evidence that the problems persisted during service after the initial left ankle injury.

The August 2009 VA examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  The VA examiner had the requisite medical expertise to render a medical opinion regarding the etiology of the claimed left ankle disorder and had sufficient facts and data on which to base conclusions.  

Further, the VA examiner addressed the Veteran's assertions of a relationship between the current left ankle disability and the in-service left ankle sprain.  Based on the above, the Board accords the August 2009 VA examination report great probative weight.

The Veteran has repeatedly contended that her current left ankle disability is the result of the in-service left ankle sprain.  Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09.  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see 38 C.F.R. § 3.159(a)(2).

The Board finds that, as a lay person, under the facts of this case, which include no symptoms until years after service, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex left ankle posterior tibialis tendinopathy.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 

F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).   

The etiology of the Veteran's current left ankle disability is a complex medical etiological question involving some observable symptoms but also involving internal and unseen system processes of the musculoskeletal system that are unobservable by the Veteran.  The Board does not find the Veteran competent to provide evidence of an etiological nexus between her in-service left ankle injury and the current left ankle disability, especially in the context of this case where the weight of the evidence demonstrates no symptoms of a left ankle disorder for many years after service.  As such, the Board accords the Veteran's lay statements regarding an etiology between the current left ankle disorder and service low probative weight, and finds the statements are outweighed by the other more probative evidence of record, specifically including the August 2009 VA medical opinion.

Based on the above, the Board finds that the weight of the lay and medical evidence is against a finding that the Veteran's left ankle posterior tibialis tendinopathy was caused by or otherwise began during active service, to include the in-service left 

ankle injury.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for lumbar spine degenerative joint disease and degenerative disc disease is granted.

Service connection for left ankle posterior tibialis tendinopathy is denied.


____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


